



EXHIBIT 10.8
PROS
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
(For U.S. Participants)
PROS Holdings, Inc. (the “Company”) has granted to the Participant an award (the
“Award”) of certain units pursuant to the PROS 2017 Equity Incentive Plan (the
“Plan”) and the Restricted Stock Units Agreement attached to this Grant Notice
(the “Agreement”), each of which represents the right to receive on the
applicable Settlement Date one (1) share of Stock, as follows:


Participant:
________________________________
Employee ID:
______________
Date of Grant:
________________________________
Number of Units:
________ (each a “Unit”), subject to adjustment as provided by the Agreement.
Settlement Date:
Except as provided by the Agreement, the date on which a Unit becomes a Vested
Unit.
Vesting Start Date:
________
Vested Units:
Except as provided in the Agreement or as set forth below opposite “Accelerated
Vesting” and provided that the Participant’s Service has not terminated prior to
the applicable date, the number of Vested Units (disregarding any resulting
fractional Unit) as of any date is determined by multiplying the total Number of
Units by the “Vested Ratio” determined as of such date, as follows:
 
 
Vested Ratio
 
Prior to first anniversary of Vesting Start Date
0
 
On first anniversary of Vesting Start Date (the “Initial Vesting Date”)
[__/__]
 
Plus
 
 
For each additional period of 3 full months of the Participant’s Service from
the Initial Vesting Date until the Vested Ratio equals 1/1, an additional
[__/__]
Accelerated Vesting:
Notwithstanding any other provision contained in this Grant Notice or the
Agreement, the total Number of Units shall become Vested Units upon the
occurrence of either (i) the date ten (10) days immediately prior to, but
conditioned, the consummation of a Change in Control in which the Acquiror
elects neither to assume or continue in full force and effect the Company’s
rights and obligations under the Award nor to substitute for the Award in
connection with the Change in Control a substantially equivalent award with
respect to the Acquiror’s stock, provided that the Participant’s Service has not
terminated prior to the date of the Change in Control or (ii) within eighteen
(18) months after a Change in Control in connection with which the Acquiror has
so assumed, continued or substituted for the Award, the Participant’s Service is
terminated involuntarily by the Participating Company Group without Cause or is
terminated voluntarily by the Participant after a reduction of the Participant’s
base salary by fifteen percent (15%) or more without the Participant’s express
written consent.






--------------------------------------------------------------------------------





By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Plan and the
Agreement, both of which are made a part of this document. The Participant
acknowledges that copies of the Plan, the Agreement and the prospectus for the
Plan are available on the Company’s internal web site and may be viewed and
printed by the Participant for attachment to the Participant’s copy of this
Grant Notice. The Participant represents that the Participant has read and is
familiar with the provisions of the Plan and the Agreement, and hereby accepts
the Award subject to all of their terms and conditions.


PROS HOLDINGS, INC.
PARTICIPANT
 
 
By: ___________________________________
_________________________________________
 
Signature
 
_________________________________________
 
Date
Address:
3100 Main Street
_________________________________________
 
Suite 900
Address
 
Houston, TX 77002
_________________________________________



ATTACHMENTS:
2017 Equity Incentive Plan, as amended to the Date of Grant; Restricted Stock
Units Agreement and Plan Prospectus





2

--------------------------------------------------------------------------------






PROS
RESTRICTED STOCK UNITS AGREEMENT
(For U.S. Participants)
PROS Holdings, Inc. has granted to the Participant named in the Notice of Grant
of Restricted Stock Units (the “Grant Notice”) to which this Restricted Stock
Units Agreement (the “Agreement”) is attached an Award consisting of Restricted
Stock Units subject to the terms and conditions set forth in the Grant Notice
and this Agreement. The Award has been granted pursuant to and shall in all
respects be subject to the terms and conditions of the PROS 2017 Equity
Incentive Plan (the “Plan”), as amended to the Date of Grant, the provisions of
which are incorporated herein by reference. By signing the Grant Notice, the
Participant: (a) acknowledges receipt of and represents that the Participant has
read and is familiar with the Grant Notice, this Agreement, the Plan and a
prospectus for the Plan prepared in connection with the registration with the
Securities and Exchange Commission of the shares issuable pursuant to the Award
(the “Plan Prospectus”), (b) accepts the Award subject to all of the terms and
conditions of the Grant Notice, this Agreement and the Plan and (c) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Grant Notice, this Agreement or
the Plan.
1.DEFINITIONS AND CONSTRUCTION.
1.1    Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Grant Notice or the Plan.
(a)    “Dividend Equivalent Units” mean additional Restricted Stock Units
credited pursuant to Section 3.3.
(b)    “Units” mean the Restricted Stock Units originally granted pursuant to
the Award and the Dividend Equivalent Units credited pursuant to the Award, as
both shall be adjusted from time to time pursuant to Section 9.
1.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.    ADMINISTRATION.
All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the Award shall be determined by the
Committee. All such determinations by the Committee shall be final, binding and
conclusive upon all persons having an interest in the Award, unless fraudulent
or made in bad faith. Any and all actions, decisions and determinations taken or
made by the Committee in the exercise of its discretion pursuant to the Plan or
the Award or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Award. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,





--------------------------------------------------------------------------------





right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.
3.    THE AWARD.
3.1    Grant of Units. On the Date of Grant, the Participant shall acquire,
subject to the provisions of this Agreement, the Total Number of Units set forth
in the Grant Notice, subject to adjustment as provided in Section 3.3and
Section 9. Each Unit represents a right to receive on a date determined in
accordance with the Grant Notice and this Agreement one (1) share of Stock.
3.2    No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon settlement of the Units,
the consideration for which shall be past services actually rendered or future
services to be rendered to a Participating Company or for its benefit.
Notwithstanding the foregoing, if required by applicable law, the Participant
shall furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the shares of Stock issued upon settlement of the Units.
3.3    Dividend Equivalent Units. On the date that the Company pays a cash
dividend to holders of Stock generally, the Participant shall be credited with a
number of additional whole Dividend Equivalent Units determined by dividing
(a) the product of (i) the dollar amount of the cash dividend paid per share of
Stock on such date and (ii) the sum of the total Number of Units and the number
of Dividend Equivalent Units previously credited to the Participant pursuant to
the Award and which have not been settled or forfeited pursuant to the Company
Reacquisition Right (as defined below) as of such date, by (b) the Fair Market
Value per share of Stock on such date. Any resulting fractional Dividend
Equivalent Unit shall be rounded to the nearest whole number. Such additional
Dividend Equivalent Units shall be subject to the same terms and conditions and
shall be settled or forfeited in the same manner and at the same time as the
Restricted Stock Units originally subject to the Award with respect to which
they have been credited.
4.    VESTING OF UNITS.
Units acquired pursuant to this Agreement shall become Vested Units as provided
in the Grant Notice. Dividend Equivalent Units shall become Vested Units at the
same time as the Restricted Stock Units originally subject to the Award with
respect to which they have been credited. For purposes of determining the number
of Vested Units following an Ownership Change Event, credited Service shall
include all Service with any corporation which is a Participating Company at the
time the Service is rendered, whether or not such corporation is a Participating
Company both before and after the Ownership Change Event.
5.    COMPANY REACQUISITION RIGHT.
5.1    Grant of Company Reacquisition Right. Except to the extent otherwise
provided by the Superseding Agreement, if any, in the event that the
Participant’s Service terminates


2

--------------------------------------------------------------------------------





for any reason or no reason, with or without cause, the Participant shall
forfeit and the Company shall automatically reacquire all Units which are not,
as of the time of such termination, Vested Units (“Unvested Units”), and the
Participant shall not be entitled to any payment therefor (the “Company
Reacquisition Right”).
5.2    Ownership Change Event, Non-Cash Dividends, Distributions and
Adjustments. Upon the occurrence of an Ownership Change Event, a dividend or
distribution to the stockholders of the Company paid in shares of Stock or other
property, or any other adjustment upon a change in the capital structure of the
Company as described in Section 9, any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy, which shall be treated in
accordance with Section 3.3) to which the Participant is entitled by reason of
the Participant’s ownership of Unvested Units shall be immediately subject to
the Company Reacquisition Right and included in the terms “Units” and “Unvested
Units” for all purposes of the Company Reacquisition Right with the same force
and effect as the Unvested Units immediately prior to the Ownership Change
Event, dividend, distribution or adjustment, as the case may be. For purposes of
determining the number of Vested Units following an Ownership Change Event,
dividend, distribution or adjustment, credited Service shall include all Service
with any corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after any such event.
6.    SETTLEMENT OF THE AWARD.
6.1    Issuance of Shares of Stock. Subject to the provisions of Section 6.3,
the Company shall issue to the Participant on the Settlement Date with respect
to each Vested Unit to be settled on such date one (1) share of Stock. The
Settlement Date with respect to a Unit shall be the date on which such Unit
becomes a Vested Unit as provided by the Grant Notice (an “Original Settlement
Date”); provided, however, that if the tax withholding obligations of a
Participating Company, if any, will not be satisfied by the share withholding
method described in Section 7.3 and the Original Settlement Date would occur on
a date on which a sale by the Participant of the shares to be issued in
settlement of the Vested Units would violate the Trading Compliance Policy of
the Company, then the Settlement Date for such Vested Units shall be deferred
until the next day on which the sale of such shares would not violate the
Trading Compliance Policy, but in any event on or before the 15th day of the
third calendar month following calendar year of the Original Settlement Date.
Shares of Stock issued in settlement of Units shall not be subject to any
restriction on transfer other than any such restriction as may be required
pursuant to Section 6.3, Section 7 or the Company’s Trading Compliance Policy.
6.2    Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit any or all
shares acquired by the Participant pursuant to the settlement of the Award with
the Company’s transfer agent, including any successor transfer agent, to be held
in book entry form, or to deposit such shares for the benefit of the Participant
with any broker with which the Participant has an account relationship of which
the Company has notice. Except as provided by the foregoing, a certificate for
the shares acquired by the Participant shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.


3

--------------------------------------------------------------------------------





6.3    Restrictions on Grant of the Award and Issuance of Shares. The grant of
the Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares subject to the
Award shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained. As a condition to the settlement of the Award, the Company may require
the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.
6.4    Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.
7.    TAX WITHHOLDING.
7.1    In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, the vesting of Units or the issuance
of shares of Stock in settlement thereof. The Company shall have no obligation
to deliver shares of Stock until the tax withholding obligations of the
Participating Company have been satisfied by the Participant.
7.2    Assignment of Sale Proceeds. Subject to compliance with applicable law
and the Company’s Trading Compliance Policy, if permitted by the Company, the
Participant may satisfy the Participating Company’s tax withholding obligations
in accordance with procedures established by the Company providing for delivery
by the Participant to the Company or a broker approved by the Company of
properly executed instructions, in a form approved by the Company, providing for
the assignment to the Company of the proceeds of a sale with respect to some or
all of the shares being acquired upon settlement of Units.
7.3    Withholding in Shares. The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations by deducting from the shares
of Stock otherwise deliverable to the Participant in settlement of the Award a
number of whole shares having a fair market value, as determined by the Company
as of the date on which the tax withholding obligations arise, not in excess of
the amount of such tax withholding obligations determined by the applicable
minimum statutory withholding rates if required to avoid liability
classification of the Award under generally accepted accounting principles in
the United States.


4

--------------------------------------------------------------------------------





8.    EFFECT OF CHANGE IN CONTROL.
In the event of a Change in Control, the Award shall be subject to the
definitive agreement entered into by the Company in connection with the Change
in Control. Except to the extent that the Committee determines to cash out the
Award in accordance with Section 13.1(d) of the Plan, the surviving, continuing,
successor, or purchasing entity or parent thereof, as the case may be (the
“Acquiror”), may, without the consent of the Participant, assume or continue in
full force and effect the Company’s rights and obligations under all or any
portion of the outstanding Units or substitute for all or any portion of the
outstanding Units substantially equivalent rights with respect to the Acquiror’s
stock. For purposes of this Section, a Unit shall be deemed assumed if,
following the Change in Control, the Unit confers the right to receive, subject
to the terms and conditions of the Plan and this Agreement, the consideration
(whether stock, cash, other securities or property or a combination thereof) to
which a holder of a share of Stock on the effective date of the Change in
Control was entitled (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
shares of Stock); provided, however, that if such consideration is not solely
common stock of the Acquiror, the Committee may, with the consent of the
Acquiror, provide for the consideration to be received upon settlement of the
Unit to consist solely of common stock of the Acquiror equal in Fair Market
Value to the per share consideration received by holders of Stock pursuant to
the Change in Control. The Award shall terminate and cease to be outstanding
effective as of the time of consummation of the Change in Control to the extent
that Units subject to the Award are neither assumed or continued by the Acquiror
in connection with the Change in Control nor settled as of the time of the
Change in Control.
9.    ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.
Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) that has a material effect on the
Fair Market Value of shares of Stock, appropriate and proportionate adjustments
shall be made in the number of Units subject to the Award and/or the number and
kind of shares or other property to be issued in settlement of the Award, in
order to prevent dilution or enlargement of the Participant’s rights under the
Award. For purposes of the foregoing, conversion of any convertible securities
of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy, which shall be treated in
accordance with Section 3.3) to which the Participant is entitled by reason of
ownership of Units acquired pursuant to this Award will be immediately subject
to the provisions of this Award on the same basis as all Units originally
acquired hereunder. Any fractional Unit or share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number.


5

--------------------------------------------------------------------------------





Such adjustments shall be determined by the Committee, and its determination
shall be final, binding and conclusive.
10.    RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.
The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of such shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date the shares are issued, except as provided in
Section 3.3 and Section 9. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant’s
Service at any time.
11.    LEGENDS.
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.
12.    COMPLIANCE WITH SECTION 409A.
It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non‑compliance. In connection with effecting such compliance with Section 409A,
the following shall apply:
12.1    Separation from Service; Required Delay in Payment to Specified
Employee. Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Participant’s termination
of Service which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code (the
“Section 409A Regulations”) shall be paid unless and until the Participant has
incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall be paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service. All such amounts


6

--------------------------------------------------------------------------------





that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.
12.2    Other Changes in Time of Payment. Neither the Participant nor the
Company shall take any action to accelerate or delay the payment of any benefits
under this Agreement in any manner which would not be in compliance with the
Section 409A Regulations.
12.3    Amendments to Comply with Section 409A; Indemnification. Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant. The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.
12.4    Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.
13.    MISCELLANEOUS PROVISIONS.
13.1    Termination or Amendment. The Committee may terminate or amend the Plan
or this Agreement at any time; provided, however, that except as provided in
Section 8 in connection with a Change in Control, no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A. No amendment or addition to this
Agreement shall be effective unless in writing.
13.2    Nontransferability of the Award. Prior to the issuance of shares of
Stock on the applicable Settlement Date, neither this Award nor any Units
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.


7

--------------------------------------------------------------------------------





13.3    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
13.4    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
13.5    Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.
(a)    Description of Electronic Delivery and Signature. The Plan documents,
which may include but do not necessarily include: the Plan, the Grant Notice,
this Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company. Any
and all such documents and notices may be electronically signed.
(b)    Consent to Electronic Delivery and Signature. The Participant
acknowledges that the Participant has read Section 13.5(a) of this Agreement and
consents to the electronic delivery of the Plan documents and, if permitted by
the Company, the delivery of the Grant Notice, as described in Section 13.5(a).
The Participant agrees that any and all such documents requiring a signature may
be electronically signed and that such electronic signature shall have the same
effect as handwritten signature for the purposes of validity, enforceability and
admissibility. The Participant acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 13.5(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by


8

--------------------------------------------------------------------------------





telephone, postal service or electronic mail. Finally, the Participant
understands that he or she is not required to consent to electronic delivery of
documents described in Section 13.5(a).
13.6    Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with the Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein or therein,
the provisions of the Grant Notice, this Agreement and the Plan shall survive
any settlement of the Award and shall remain in full force and effect.
13.7    Applicable Law. This Agreement shall be governed by the laws of the
State of Texas as such laws are applied to agreements between Texas residents
entered into and to be performed entirely within the State of Texas.
13.8    Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


9